DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 14 March 2022 have been considered and are persuasive.  New grounds of rejection are presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time of filing to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tudorache et al., Supporting Collaborative Ontology Development in Protégé (hereinafter “Tudorache”), in view of Lembo et al., Eddy: A Graphical Editor for OWL 2 Ontologies (hereinafter “Lembo”), and Sicilia et al., Map-On: A Web-based Editor for Visual Ontology Mapping (hereinafter “Sicilia”).

As per claim 1, Tudorache teaches:
a graph schema comprised of data elements and data relationships among the elements (Tudorache pg. 22), where the ontology is a claimed graph schema;
on the server, a graph schema data structure stored in memory (Tudorache pg. 22, “ontologies are stored on a central Protégé server”);
receiving data representing a plurality of edits to the graph schema data structure (Tudorache pg. 23, “When a user edits the domain ontology in the Protégé client, each change that the user performs, is sent to the server.”);
on the server, an editing module that is configured to receive data representing an event at one of the user interfaces, the event being a first input data that comprises a data object that indicates one or more modifications of the graph schema, the editing module being further configured to modify the graph schema data based on the first input data to form a modified graph schema data structure responsive to collaborative editing of the graph schema via one or more graph schema editors correspondingly associated with the one or more remote computing devices that provide data representing inputs including the first input data and other inputs associated with the plurality of edits, the one or more computing devices being configured to be communicatively coupled (Tudorache pg. 23, “The server then performs several actions: (a) updates the central (server-side) ontology. . . The Changes API provides methods for getting the structured log of ontology changes, to get detailed information about a change (like author and date of the change), and transactions – changes that are composed of several atomic changes, which are executed together as one single change.”);
establishing a chat channel to transmit data associated with at least one edit to a local copy of the graph data schema structure stored on at least one of the one or more remote computing devices, the data being transmitted to a plurality of remote computers in data communication with the server (Tudorache pg. 22, “The key feature of Collaborative Protégé is the ability to create annotations. In this context, annotations are typed comments (e.g. example, proposal, question, etc.) attached to ontology components, or to the descriptions of ontology changes, or to other annotations.” gg. 23, “Each domain ontology in the server repository has a Changes and Annotations knowledge base (ChAO KB) associated with it. . . The server also pushes the changes in the ChAO knowledge bases to the Protégé clients.” ); and
on the server, a communication module configured to transmit a script to the plurality of remote computers, the script including data configured to present visually the modified graph schema data structure as an update to one or more local copes of the graph schema data structure stored on each of the one or more remote computing devices, the data being presented visually in real-time on a display associated with each of the plurality of remote computers of the at least one edit (Tudorache pg. 23, “(b) pushes the change to the other clients so that other Protégé users can see them immediately”).

Tudorache, however, does not teach:
on the server, an interface module that receives as input a location reference to at least one database connected by a data network to the server and stores the reference in the graph schema data structure, the at least one database including a relational database; or
on the server, a visualization module configured to transmit data representing at least part of the graph schema data structure to cause display of primitives as graphical image data at one or more remote computer devices, the graphical image data being configured to visually depict the data elements and data relationships among the elements of the graph schema at user interfaces of the one or more remote computer devices;

The analogous and compatible art of Lembo, however, teaches a visualization module configured to transmit data representing at least part of the graph schema data structure to cause display of primitives as graphical image data at one or more remote computer devices, the graphical image data being configured to visually depict the data elements and data relationships among the elements of the graph schema at user interfaces of the one or more remote computer devices (Lembo pg. 4253; Fig. 1).

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the references to use the visual editor of Lembo to generate the changes to the graph schema of Tudorache in order to take advantage of the ease of use of Lembo.  Lembo pg. 4253 ("The test results show a good ability in performing the required tasks through the editor. The high scores for clarity and easiness also indicate that the users were able to understand what they were required to do in each task and that Eddy allowed them to achieve their goal comfortably.").

Neither Tudorache nor Lembo, however, teach:
on the server, an interface module that receives as input a location reference to at least one database connected by a data network to the server and stores the reference in the graph schema data structure, the at least one database including a relational database.

The analogous and compatible art of Sicilia, however, teaches loading a relational database schema into a database containing graph data (Sicilia pg. 6) for the purposes of generating a mapping between the relational schema and a domain ontology stored as graph data.

It would therefore have been obvious to one of ordinary skill at the time of filing to combine the teachings of Sicilia with those of Tudorache and Lembo to receive an input location reference to a relational database and store the reference in a graph schema data structure so as to allow the collaborative development of a mapping between a relational schema and a domain ontology.
As per claim 15, the rejection of claim 1 is incorporated, and Tudorache further teaches:
where the graph schema data structure is comprised of data representing nodes, edges and attributes associated with the nodes and edges (Tudorache pg. 22), where an ontology, represented formally, has nodes, edges, and attributes as claimed.

As per claim 16, the rejection of claim 1 is incorporated, and Tudorache further teaches:
where the graph schema data structure represents an edge-labeled ontology graph, said ontology graph comprised of nodes representing classes, edges representing object properties between the nodes and datatype properties representing the attributes associated with the nodes (Tudorache pg. 22), where an ontology, represented formally, has nodes, edges, and attributes as claimed..

As per claim 17, the rejection of claim 1 is incorporated, and Tudorache further teaches:
where the graph schema data structure represents a property graph schema, said property graph schema comprised of nodes, edges representing relationships between the nodes, and properties representing attributes of the nodes and edges (Tudorache pg. 22), where an ontology is a property graph, and, when, represented formally, has nodes, edges, and attributes as claimed.

As per claim 18, the rejection of claim 1 is incorporated, but Tudorache does not teach:
where the connected database is one of: relational database, graph database, document database, hierarchical database, key value database, object database.

The analogous and compatible art of Sicilia, however, teaches loading a relational database schema into a database containing graph data (Sicilia pg. 6) for the purposes of generating a mapping between the relational schema and a domain ontology stored as graph data.

It would therefore have been obvious to one of ordinary skill at the time of filing to combine the teachings of Sicilia with those of Tudorache and Lembo to receive an input location reference to a relational database and store the reference in a graph schema data structure so as to allow the collaborative development of a mapping between a relational schema and a domain ontology.

As per claim 19, the rejection of claim 1 is incorporated, and Tudorache further teaches:
at least one remote computers connected to the server using a data network, each of the at least one remote computers comprised of a channel module that maintains a real-time communication channel with the server and the other at least one remote computers, said communication channel uniquely associated with an element of the graph schema (Tudorache pg. 22, “annotations are typed comments (e.g. example, proposal, question, etc.) attached to ontology components” (emphasis added), where the attaching is the claimed associating.

As per claim 21, the rejection of claim 1 is incorporated, and Tudorache further teaches:
on the server, an output module that generates and stores a graph schema definition file (Tudorache pg. 22), where Protégé is used to build an RDF file.

Tudorache, however, does not teach:
on the server, an output module that generates and stores a mapping file.

The analogous and compatible art of Sicilia, however, teaches loading a relational database schema into a database containing graph data (Sicilia pg. 6) for the purposes of generating a mapping file containing R2RML (Sicilia pg. 11) between the relational schema and a domain ontology stored as graph data.

It would therefore have been obvious to one of ordinary skill at the time of filing to combine the teachings of Sicilia with those of Tudorache and Lembo to receive an input location reference to a relational database and store the reference in a graph schema data structure so as to allow the collaborative development of a mapping between a relational schema and a domain ontology.

Claims 2, 5-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tudorache et al., Supporting Collaborative Ontology Development in Protégé (hereinafter “Tudorache”), in view of Lembo et al., Eddy: A Graphical Editor for OWL 2 Ontologies (hereinafter “Lembo”), and Sicilia et al., Map-On: A Web-based Editor for Visual Ontology Mapping (hereinafter “Sicilia”), and further in view of Miranker et al., US 8,719,252 B2 (hereinafter “Miranker”).

As per claim 2, the rejection of claim 1 is incorporated, but Tudorache does not teach:
where the interface module generates a mapping data by using a database schema retrieved from the database location to generate a putative ontology corresponding to the connected database.

The analogous and compatible art of Miranker, however, teaches generating mapping data by using a database schema retrieved from a database location to generate a putative ontology corresponding to a database (Miranker 5:55-67).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Miranker with those of Tudorache, Lembo, and Sicilia to generate a putative ontology corresponding to the relational database in order to accelerate the process of generating a mapping.

As per claim 5, the rejection of claim 1 is incorporated, but Tudorache does not teach:
where the interface module generates a mapping corresponding to the database and updates the graph schema data structure with references to at least one content in the database using the generated mapping.

The analogous and compatible art of Miranker, however, teaches storing RDF based on content from a relational database based on a mapping (Miranker 7:23-24).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Miranker with those of Tudorache, Lembo, and Sicilia to update the graph schema data structure to refer to content in the database using the mapping so as to ensure that the graph schema data structure is consistent with the database.

As per claim 6, the rejection of claim 5 is incorporated, but Tudorache does not teach:
where the mapping data is comprised of a SQL query.

The analogous and compatible art of Sicilia, however, teaches mapping data comprising a SQL query (Sicilia pg. 5), where the generated SQL query of the defined subject map is the claimed SQL query.

It would therefore have been obvious to one of ordinary skill at the time of filing to combine the teachings of Sicilia with those of Tudorache and Lembo to receive an input location reference to a relational database and store the reference in a graph schema data structure so as to allow the collaborative development of a mapping between a relational schema and a domain ontology.

As per claim 7, the rejection of claim 5 is incorporated, but Tudorache does not teach:
where the mapping data is comprised of a SQL View.

The analogous and compatible art of Miranker, however, teaches mapping data comprising a SQL view (Miranker 7:1-15), where the view is the claimed the claimed SQL view.

It would therefore have been obvious to one of ordinary skill at the time of filing to combine the teachings of Miranker with those of Tudorache and Lembo to receive an input location reference to a relational database and store the reference in a graph schema data structure so as to allow the collaborative development of a mapping between a relational schema and a domain ontology.

As per claim 8, the rejection of claim 5 is incorporated, but Tudorache does not teach:
where the mapping data is comprised of a graph query.

The analogous and compatible art of Sicilia, however, teaches mapping data comprising a graph query (Sicilia pg. 5), where the IRI of the defined subject map is the claimed graph query.

It would therefore have been obvious to one of ordinary skill at the time of filing to combine the teachings of Sicilia with those of Tudorache and Lembo to receive an input location reference to a relational database and store the reference in a graph schema data structure so as to allow the collaborative development of a mapping between a relational schema and a domain ontology.

As per claim 9, the rejection of claim 5 is incorporated, but Tudorache does not teach:
where the mapping data is comprised of computer code representing a data acquisition routine.

The analogous and compatible art of Sicilia, however, teaches mapping data comprising a SQL query (Sicilia pg. 5), where the generated SQL query of the defined subject map is the claimed data acquisition routine.

It would therefore have been obvious to one of ordinary skill at the time of filing to combine the teachings of Sicilia with those of Tudorache and Lembo to receive an input location reference to a relational database and store the reference in a graph schema data structure so as to allow the collaborative development of a mapping between a relational schema and a domain ontology.

As per claim 12, the rejection of claim 1 is incorporated, but Tudorache does not teach:
where the interface module generates a mapping data by receiving data representing a query that is applied to the connected database to generate and receive at the interface module a query result and updates the graph schema data structure to refer to the query result as a concept mapped to an element comprising the graph data structure.

The analogous and compatible art of Miranker, however, teaches storing RDF based on content from a relational database based on a mapping, where the data from the database is received as the result representing a query applied to the database (Miranker 7:1-24).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Miranker with those of Tudorache, Lembo, and Sicilia to update the graph schema data structure to refer to content in the database using the mapping so as to ensure that the graph schema data structure is consistent with the database.

As per claim 13, the rejection of claim 12 is incorporated, but Tudorache does not teach:
where the query is a VIEW construct and the database is a relational database.

The analogous and compatible art of Miranker, however, teaches storing RDF based on content from a relational database based on a mapping, where the data from the database is received as the result representing a VIEW construct applied to a relational database (Miranker 7:1-24).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Miranker with those of Tudorache, Lembo, and Sicilia to update the graph schema data structure to refer to content in the database using the mapping so as to ensure that the graph schema data structure is consistent with the database.

As per claim 14, the rejection of claim 12 is incorporated, but Tudorache does not teach:
where the query is comprised of computer code expressing a data acquisition routine.

The analogous and compatible art of Miranker, however, teaches storing RDF based on content from a relational database based on a mapping, where the data from the database is received as the result representing a query – a data acquisition routine – applied to the database (Miranker 7:1-24).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Miranker with those of Tudorache, Lembo, and Sicilia to update the graph schema data structure to refer to content in the database using the mapping so as to ensure that the graph schema data structure is consistent with the database.

Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tudorache et al., Supporting Collaborative Ontology Development in Protégé (hereinafter “Tudorache”), in view of Lembo et al., Eddy: A Graphical Editor for OWL 2 Ontologies (hereinafter “Lembo”), Sicilia et al., Map-On: A Web-based Editor for Visual Ontology Mapping (hereinafter “Sicilia”), and Miranker et al., US 8,719,252 B2 (hereinafter “Miranker”), and further in view of Doan et al., Reconciling Schemas of Disparate Data Sources: A Machine-Learning Approach (hereinafter “Doan”).

As per claim 3, the rejection of claim 2 is incorporated, but Tudorache does not teach:
a comparison module that compares the graph schema data structure to the putative ontology data structure.

The analogous and compatible art of Doan, however, teaches comparing arbitrary schemas contained in XML data (Doan pg. 511, “Recall that in addition to encoding relational data, XML can encode object-oriented, hierarchical, and semi-structured data.”) to each other in order to determine mappings between the schemas (Doan pg. 512, “In the matching phase . . .”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Doan with those of Tudorache, Lembo, Sicilia, Miranker to compare the graph schema data structure of Tudorache with the putative ontology of Miranker in order to propose matches between the two as in Doan.

As per claim 4, the rejection of claim 3 is incorporated, but Tudorache does not teach:
where the comparison module identifies the portions of the graph schema data structure that most closely match the putative ontology.

The analogous and compatible art of Doan, however, teaches comparing arbitrary schemas contained in XML data (Doan pg. 511, “Recall that in addition to encoding relational data, XML can encode object-oriented, hierarchical, and semi-structured data.”) by determining portions that most closely match (Doan pg. 513, section titled “Match each Source-DTD Tag”) to each other in order to determine mappings between the schemas (Doan pg. 512, “In the matching phase . . .”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Doan with those of Tudorache, Lembo, Sicilia, Miranker to compare the graph schema data structure of Tudorache with the putative ontology of Miranker in order to propose matches between the two based on a closest match as in Doan.

As per claim 10, the rejection of claim 5 is incorporated, but Tudorache does not teach:
where the interface module generates the mapping by receiving input metadata that represents characteristics of the connected database.

The analogous and compatible art of Doan, however, teaches comparing arbitrary schemas contained in input metadata – XML data representing elements and relationships of content (Doan pg. 511, “Recall that in addition to encoding relational data, XML can encode object-oriented, hierarchical, and semi-structured data.”) – to each other in order to determine mappings between the schemas (Doan pg. 512, “In the matching phase . . .”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Doan with those of Tudorache, Lembo, Sicilia, Miranker to compare the graph schema data structure of Tudorache with the putative ontology of Miranker in order to propose matches between the two as in Doan.

As per claim 11, the rejection of claim 10 is incorporated, but Tudorache does not teach:
where the input metadata represents the elements and relationships of content comprising the database.

The analogous and compatible art of Doan, however, teaches comparing arbitrary schemas contained in input XML data representing elements and relationships of content (Doan pg. 511, “Recall that in addition to encoding relational data, XML can encode object-oriented, hierarchical, and semi-structured data.”) to each other in order to determine mappings between the schemas (Doan pg. 512, “In the matching phase . . .”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Doan with those of Tudorache, Lembo, Sicilia, Miranker to compare the graph schema data structure of Tudorache with the putative ontology of Miranker in order to propose matches between the two as in Doan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159